Citation Nr: 0721403	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the left chest scar disability.

2.  Entitlement to service connection for a left arm 
disorder, claimed as secondary to the left chest scar 
disability.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the left chest scar 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In November 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The appellant has a linear scar on the left upper chest 
from a sebaceous cyst excision; there is no objective 
evidence of adherence to underlying tissue, atrophy, 
ulcerations or other abnormalities.

2.  The left chest scar measures two centimeters (cm) by 
three millimeters (mm).

3.  There is no objective clinical evidence of record to 
establish that the left chest scar has caused any limitation 
of motion or any functional impairment of the left arm or the 
low back.

4.  The appellant does not currently experience any diagnosed 
left arm disorder.

5.  The appellant's left chest scar disability did not cause 
or make chronically worse any left arm disorder or any low 
back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left chest scar have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2006).

2.  The appellant does not have a left arm disorder or a low 
back disorder that is proximately due to or the result of the 
service-connected left chest scar disability and the criteria 
for the establishment of service connection are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
secondary service connection and increased rating claim by 
correspondence dated in July 2004, and September 2004.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating and what was 
needed to establish entitlement to secondary service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The appellant was provided the content-complying notice to 
which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records as well as pertinent private medical records.  The 
appellant was afforded a VA medical examination.  38 U.S.C.A. 
§ 5103A(d); Charles v. Principi, 16 Vet. App. 370 (2002).  
The appellant was also afforded a Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO never 
advised the appellant of such information relating to 
effective dates and disability ratings, because the Board has 
denied each one of the appellant's claims, such information 
is not applicable to this case.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating 
and secondary service connection, as well as the assistance 
VA would provide.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  Therefore, there is no duty to assist 
that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant testified at his November 2006 videoconference 
hearing that the only problem he was having with the left 
chest scar was that he was experiencing pain in the area of 
the scar.  He said that this felt like a sharp pain in the 
skin in the area of the scar.

Review of the appellant's VA treatment records dated between 
April 2003 and December 2005 reveals no mention of any 
problems with, or treatment for, the left chest scar.  The 
appellant did not report experiencing any problems with the 
left chest scar.  Likewise, the private medical records in 
evidence, dated between October 2002 and July 2005, contain 
no mention of any problems with, or treatment for, the let 
chest scar.

The appellant underwent a VA scar examination in August 2004.  
The appellant reported experiencing pain in the left shoulder 
joint; he said that he thought it was connected to the 
removal of the sebaceous cyst.  On physical examination, 
there was a two centimeter (cm) by three millimeter (mm) 
superficial scar on the left upper chest.  The examiner 
described the scar as well healed.  There was no pain or 
tenderness associated with the scar.  There was no evidence 
of adherence to the underlying tissue.  There as no atrophy, 
scaliness or other abnormality associated with the scar.  
There were no ulcerations, elevations or depressions.  

Under the applicable rating criteria, scars, other than the 
head face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 
square centimeters) warrant a 10 percent disability rating.  
A 20 percent rating is warranted for area or areas exceeding 
12 square inches (77 square centimeters), a 30 percent rating 
is warranted for an area or areas exceeding 72 square inches 
(465 square centimeters), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118 Diagnostic Code 
7801.  The clinical evidence of record clearly indicates that 
the appellant's left chest scar is a superficial one and that 
the area of the scar does not exceed 12 square inches (77 
square centimeters).  

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for: scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion, with an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  This is the maximum rating for this code.  
Again, the clinical evidence of record clearly indicates that 
the appellant's left chest scar is not at least 144 square 
inches (929 square centimeters) in size and this code is 
therefore not for application.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  This is the maximum rating 
for this code.  There is no clinical evidence of record to 
establish that the appellant's left chest scar is unstable in 
nature and therefore this code is not for application.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  The 
appellant is currently assigned a 10 percent evaluation under 
this code.  Ten percent is the maximum rating for this code.

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  There is no 
clinical evidence of record to establish that the appellant's 
left chest scar is the cause of any limitation of function of 
any body part and therefore this code is not for application.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The Board finds that the appellant's left chest wall scar 
increased rating claim must be denied.  The evidence does not 
show that the appellant has any functional loss due to this 
scar.  Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to the scarring of the left chest.  In 
addition, there is no clinical evidence of record that 
indicates any finding that the left chest scar is other than 
superficial in nature or that there is any limitation of 
motion that is due to the left chest or that the scar is more 
than one square centimeter in size.  38 C.F.R. § 4.118 
(2006).  Accordingly, an evaluation in excess of 10 percent 
is not warranted pursuant to Diagnostic Codes 7801, 7802, 
7803, 7804 or 7805 (2006).

Notwithstanding the above discussion, a rating in excess of 
the 10 percent evaluation assigned for the left chest scar 
could be granted if it were demonstrated that this particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the left chest scar 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
available for scars, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for the left 
chest scar; nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to this scar that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The findings needed for an evaluation in excess of 10 percent 
for the left chest scar are not demonstrated in the evidence 
of record.  Because the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

II.  Secondary service connection claims

The appellant maintains that his service-connected left chest 
scar has caused his claimed left arm pathology and his 
claimed low back pathology.  The appellant testified at his 
November 2006 videoconference hearing that he had to do a lot 
of climbing, bending, pulling and lifting at his job and that 
he was engaged in those activities most of the time at work.  
He also said that he would try to favor his left shoulder by 
shifting his weight and that this weight-shift to the right 
side had irritated his back over the years.  The appellant 
further testified that a non-VA doctor had told him that it 
was a possibility that this could have caused his current 
left arm and low back problems.  See Videoconference Hearing 
Transcript pp. 5-8.  The record was held open for thirty days 
for the appellant to obtain and submit medical evidence to 
that effect, but he did not submit any such evidence.

The appellant submitted his claims for secondary service 
connection in June 2004.  At that time, under 38 C.F.R. 
§ 3.310, service connection could be established on a 
secondary basis for a disability that was proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis required 
evidence sufficient to show (1) that a current disability 
existed and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravated a nonservice-connected condition, a 
veteran could be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. 
App. at 448.  

In September 2006, the provisions of 38 C.F.R. § 3.310 were 
amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the appellant's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

Turning to the clinical evidence of record, the report of the 
December 1990 VA Agent Orange Registry examination indicates 
that the appellant reported that he had injured his back in 
an auto accident approximately six years before.  He also 
stated that his neck had bothered him sometimes since the car 
wreck approximately six years earlier.  An October 1992 
private chiropractor treatment report states that the 
appellant was seeking treatment for a back problem the 
symptoms of which had appeared two weeks prior to the office 
visit.  The appellant stated that his back condition was due 
to an accident that had been settled in 1985.  A November 
2004 written statement from that private chiropractor 
indicates that, in October 2002, the appellant's lumbar 
ranges of motion were all painful, with restriction of 
flexion, extension and right lateral flexion.  Radiographic 
examination revealed decreased disc space at all levels in 
the lumbar spine with bone spurring at L2.  There were 
subluxations at L1-5.  

The evidence of record also includes VA outpatient treatment 
records.  Notes dated in April 2004 indicate that the 
appellant sought treatment for complaints of low back pain 
and chronic left shoulder pain; a year earlier, he had 
complained of chronic pain in both of his ankles and in the 
left hip without any mention of left arm pain or low back 
pain.  The appellant continued to complain of chronic left 
shoulder pain and low back pain during an October 2004 clinic 
visit.  An August 2005 note by a VA doctor states that the 
appellant's medical problems included mild osteoarthritis of 
the lower back and left shoulder pain.  On physical 
examination, there was no swelling of the left shoulder; arm 
motion was unrestricted with mild pain.  There was mild lower 
back pain without swelling.  There was no pain on straight 
leg raises.  The clinical assessment included mild 
osteoarthritis, lower back and left shoulder pain.

The appellant underwent a VA scar examination in August 2004.  
He reported experiencing pain in the left shoulder joint and 
he said that he thought it was connected to the in-service 
removal of the sebaceous cyst.  On physical examination, 
there was no evidence of adherence of the scar to the 
underlying tissue.  There was diffuse tenderness over the 
anterior joint line of the left shoulder.  Abduction was 
limited to 110 degrees.  There were no neurological deficits 
of the left upper extremity.  The examiner opined that the 
appellant's current left shoulder condition did not have 
anything to do with the left chest sebaceous cyst excision.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The appellant's post-service medical 
treatment records, both VA and private, do not include any 
evidence of the existence of any diagnosis of any current 
chronic left arm, shoulder or upper extremity disorder.  
Furthermore, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case shows no 
conclusive evidence of the existence of any chronic left arm 
disorder and denial of that claim is warranted on the basis 
that there is no current disability, i.e., there is no left 
upper extremity disorder.

On the other hand, the evidence does demonstrate the 
appellant carries a diagnosis of osteoarthritis of the lumbar 
spine with associated pain and limitation of motion.  
However, there is no evidence of record that the appellant 
was treated for any low back disorder, including arthritis, 
in service or within 12 months of his separation from 
service; there is no evidence of record to suggest that an 
arthritis condition existed until many years after service.  
The appellant himself contends only that he has a low back 
disorder that is caused by, or made worse by, his service-
connected left chest scar disability.  The clinical evidence 
of record contains not a scintilla of clinical evidence to 
support the contention that the appellant's current low back 
osteoarthritis is causally related to service or to the 
service-connected left chest scar.  Private and VA medical 
records indicate that the cause of the back disorder is a car 
accident that occurred in the mid-1980s.  Likewise, there is 
no clinical evidence of record to support the contention that 
the mild osteoarthritis of the appellant's lumbar spine has 
been aggravated by the service-connected left chest scar.  
Nowhere in the medical records concerning the consultations 
and treatment the appellant received during service or after 
service is there found any clinical notation suggesting that 
the appellant's left chest scar disability was in any way 
etiologically linked to any current low back disorder.  There 
is no competent medical opinion of record that provides such 
an etiologic link, whether by causation or by aggravation, 
between the appellant's current low back pathology and his 
left chest scar disability.  Service connection is thus not 
warranted on any basis for the appellant's low back 
pathology.

The preponderance of the evidence is therefore against the 
left arm claim and the low back claim.  Since the 
preponderance of the evidence is against each one of these 
two service connection claims under all theories of service 
connection, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
left chest scar is denied.

Entitlement to service connection for a left arm disorder and 
for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


